
	

113 SRES 525 ATS: Designating July 30, 2014, as “National Whistleblower Appreciation Day”.
U.S. Senate
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 525
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2014
			Mr. Grassley submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating July 30, 2014, as “National Whistleblower Appreciation Day”.
	
	
		
			Whereas, in 1777, before the passage of the Bill of
			 Rights, 10 sailors and marines blew the whistle on fraud and misconduct
			 harmful
			 to the United States;
		
			Whereas the Founding Fathers unanimously supported the
			 whistleblowers in words and deeds, including by releasing government
			 records
			 and
			 providing monetary assistance for reasonable legal expenses necessary to
			 prevent retaliation against the whistleblowers;
		
			Whereas, on July 30, 1778, in demonstration of their full
			 support for whistleblowers, the members of the Continental Congress
			 unanimously
			 enacted the first whistleblower legislation in the United States that
			 read:
			 “Resolved, That it is the duty of all persons in the service
			 of the United States, as well as all other the inhabitants thereof, to
			 give the
			 earliest information to Congress or other proper authority of any
			 misconduct,
			 frauds or misdemeanors committed by any officers or persons in the service
			 of
			 these states, which may come to their knowledge” (legislation of July 30,
			 1778,
			 reprinted in Journals of the Continental Congress, 1774–1789,
			 ed. Worthington C. Ford et al. (Washington, D.C., 1904-37), 11:732);
		
			Whereas whistleblowers risk their careers, jobs, and
			 reputations by reporting waste, fraud, and abuse to the proper
			 authorities;
		
			Whereas, when providing proper authorities with lawful
			 disclosures, whistleblowers save taxpayers in the United States billions
			 of
			 dollars each year and serve the public interest by ensuring that the
			 United
			 States remains an ethical and safe place; and
		
			Whereas it is the public policy of the United States to
			 encourage, in accordance with Federal law (including the Constitution,
			 rules,
			 and regulations) and consistent with the protection of classified
			 information
			 (including sources and methods of detection of classified information),
			 honest and good faith
			 reporting
			 of misconduct, fraud, misdemeanors, and other crimes to the appropriate
			 authority at the earliest time possible: Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				designates July
			 30, 2014, as National Whistleblower Appreciation Day; and
			
				(2)
				ensures that the
			 Federal Government implements the intent of the Founding Fathers, as
			 reflected
			 in the legislation enacted on July 30, 1778, by encouraging each executive
			 agency to recognize National Whistleblower Appreciation Day by—
				
					(A)
					informing
			 employees, contractors working on behalf of United States taxpayers, and
			 members of the public about the legal rights of citizens of the United
			 States
			 to blow the whistle by honest and good faith reporting of misconduct, fraud, misdemeanors, or other crimes to the
			 appropriate authorities; and
				
					(B)
					acknowledging the
			 contributions of whistleblowers to combating waste, fraud, abuse, and
			 violations of laws and regulations in the United States.
				
